Cockriee, C. J. The act of March 31, 1885, imposes a penalty upon a telegraph company for refusing to “ transmit over its wires to localities on its line ” any message tendered to the company for transmission. The controlling question in this case is, does this language impose a penalty for the company’s refusal to deliver a message to the addressee after it has been transmitted over its wires to the locality on its line to which it is addressed ? The terms of the act are confined to a refusal to “transmit over the wires.” The language is not to transmit and deliver the message, as in the Indiana act referred to in argument; nor is it simply ‘ ‘ to transmit, ’ ’ as in our act of 1881, which was construed to mean to transmit to the addressee, in the Little Rock, etc., Telegraph Co. v. Davis, 41 Ark. 79. The terms of' the present act confine the penalty to the refusal to transmit over the wires to the locality on the line to which the message is addreseed. The statute is penal, and its terms cannot be extended beyond their obvious meaning. Where theré is a doubt, such an act ought not to be construed to inflict a penalty which the legislature may not have intended. This is a familiar rule of construction. Applied to this case, it resolves the question in favor of the company, for it cannot be said that the language plainly implies the intention to visit a penalty for a refusal to deliver a message after it has been transmitted. It follows that it is only when a telegraph company doing business in this State refuses to transmit a message tendered to it that the penalty is incurred. Frauenthal v. Western Union Telegraph Co., 50 Ark. 78. When the message is transmitted, and the company neglects or refuses to deliver it when its obligation requires delivery, the person injured is remitted to his common law remedy. The appellant does not contend that he has alleged facts entitling him to recover on the latter score. We find no error, and the judgment will be affirmed.